Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-606
                       Lower Tribunal No. 17-18681
                          ________________


                           Michelle Pimienta,
                                  Appellant,

                                     vs.

                     David Abraham Rosenfeld,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Migna
Sanchez-Llorens, Judge.

     Michelle Pimienta, in proper person.

      Nancy A. Hass, P.A., and Nancy A. Hass (Fort Lauderdale), for
appellee.


Before LOGUE, SCALES and LOBREE, JJ.

     LOBREE, J.

     Michelle Pimienta (the “mother”) appeals from an amended final
judgment of paternity.    After a three-day trial during which the mother

voluntarily absented herself, the trial court awarded the father, David

Rosenfeld, the entirety of timesharing with the parties’ minor son as well as

ultimate decision-making authority, in accordance with the recommendation

of the guardian ad litem. Fourteen days before trial, the mother moved for a

continuance based upon the fact a psychological report had yet to be

completed. We find no abuse of discretion in the trial court’s denial of the

mother’s motion for continuance, even in light of the withdrawal of the

mother’s tenth attorney shortly before trial, as our review of the record shows

that the delay in completing the report was solely attributable to the mother.

See Hogan v. Aloia, 257 So. 3d 479, 482-83 (Fla. 4th DCA 2018); Cargile–

Schrage v. Schrage, 908 So. 2d 528, 529 (Fla. 4th DCA 2005). Finding no

error in the numerous other issues raised by the mother, we affirm the trial

court’s commendably detailed and thorough order.

      Affirmed.




                                      2